Citation Nr: 0605046	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  01-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


K. Parakkal, Senior Counsel


INTRODUCTION

The veteran has active duty from October 1972 to October 
1974, including a tour of duty in Germany. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional pertinent medical evidence was received at the 
Board after the last adjudication of the matter in a February 
2005 supplemental statement of the case (SSOC), without a 
waiver of agency of original jurisdiction adjudication.  The 
Board notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), 
any pertinent evidence, not previously reviewed at the RO, 
but received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  The Board requested a 
signed waiver in November 2005.  The veteran was informed 
that if he did not respond that the case would be remanded so 
that the RO could review the newly submitted evidence in the 
first instance.  The veteran did not respond.  Therefore, the 
case must be remanded.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should readjudicate the 
claims for an increased rating for PTSD 
and TDIU to include consideration of the 
evidence received after the November 2004 
SSOC was issued.  If any such action does 
not resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


